Citation Nr: 1449543	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for sensory neuropathy of the left hand.

2. Entitlement to service connection for degenerative disc disease and arthritis of the cervical spine.

3. Entitlement to service connection for a disability manifested by left-sided facial numbness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in October 2010.

The Board remanded the Veteran's claims for additional development in February 2014.  The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claims for service connection require further development prior to adjudication.  

The issue of entitlement to an increased rating for the Veteran's service-connected bilateral pes planus with ankle pain has been raised by the record (see June 2012, VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for degenerative disc disease and arthritis of the cervical spine and service connection for a disability manifested by left-sided facial numbness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's October 1997 report of medical history notes that the Veteran has had numbness to his third and fourth digits of his left, non-dominant, hand since left elbow surgery in 1981. 

2. A March 2009 electromyogram (EMG) and nerve conduction study reported normal distal motor latency, motor conduction velocity, and potential amplitudes in the Veteran's left median and ulnar nerves. 

3. In May 2012, the Veteran reported that he suffers from partial numbness in his left hand and "significant" weakness in his left hand.

4. Throughout the rating period on appeal, the Veteran's left hand sensory neuropathy was manifested by mild impairment due to incomplete paralysis of the median nerve, as manifested by mild paresthesia, decreased sensation, and some weakness of the left hand.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for left hand sensory neuropathy are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.124a, DC 8615 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a March 2010 letter, issued before the October 2010 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and VA examination reports.  The Board notes that the Veteran has argued that the April 2014 VA examination was inadequate as he contends that the examiner was hard to communicate with due to her accent and interruptions in the examination, however, the Board finds that to the extent that the Veteran was being evaluated regarding the current condition of his left hand sensory neuropathy that the April 2014 examination was adequate.  The examiner addressed the contentions that the Veteran has expressed throughout the record with regard to this condition and the record indicates that the evaluations required to rate this condition were completed. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to a Compensable Rating for Sensory Neuropathy of the Left Hand

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Veteran has been assigned a noncompensable rating under DC 8615 for left hand sensory neuropathy.  The Veteran has repeatedly asserted that he suffers from paresthesia (sensations of numbness, burning, or tingling) in his left, non-dominant hand, and that it should be rated as a compensable disability.  Particularly, the Veteran has contended that he suffers from numbness that runs from an area near his left elbow down into his third and fourth fingers in his left hand.  Upon review of the evidence of record, the Board finds that the Veteran condition warrants an evaluation of ten percent throughout the appeal period, but a higher rating, is not warranted.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under DC 8615, for the minor hand, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation.  38 C.F.R. § 4.124a, DC 8615. 

Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran currently is service-connected for residuals of the removal of a foreign body from his left elbow at twenty percent and ten percent for a painful scar of the left elbow.  The Veteran also suffers from sensory neuropathy of his left arm and into the third and fourth digits of his left hand, which has been assigned a separate noncompensable rating.  

The Veteran contends that this condition causes him functional impairment and parathesias that warrant a compensable rating.  He reports that his injury causes his left hand recurrent discomfort, decreased sensation, and has caused "significant" weakness.  He stated in his May 2012 that his condition causes him functional impairment in completing simple tasks and that due to his condition he only types with his right hand.  

Due to the Veteran's complaints, he has undergone multiple evaluations regarding his condition.   In December 2008, the Veteran was evaluated by a primary care physician at the Hampton VAMC for complaints of arm pain.  The Veteran reported left arm pain that had been constant at for 20 years, which was located in area of a surgical scar above his left elbow.  While he reported that his pain was localized to the area of the scar, he reported associated numbness in the middle and ring finger of his left hand.  Upon physical examination, the physician noted that the left hand demonstrated decreased sensation to light touch of the middle and ring fingers.  

In March 2009, the Veteran underwent an EMG and nerve conduction study regarding the numbness and tingling reported in his left arm and hand.  The EMG also reported normal sensory conduction velocity of the median, ulnar, and radial nerves of the left arm.  However, the examination did note that it could miss evidence of a mild condition.  At the time of the study, it was mistakenly thought that the Veteran's left arm condition may be related to the Veteran's neck, however, review of the Veteran's records in May 1981 and October 1997 indicate that the Veteran has suffered from long term sensory neuropathy in his third and fourth digits of his left hand as a result of surgery in 1981.

Finally, the Veteran underwent a VA examination regarding the condition of his left hand sensory neuropathy in April 2014.  The report indicates that the Veteran complained of a condition that causes numbness without pain in the third and fourth fingers of his left hand due to surgery to his left arm.  The examiner inquired whether the Veteran's condition affects his ability to work and the Veteran indicated that it only affected his ability to climb and use ladders at work.  The examiner noted that the Veteran's dominant hand was the right, unaffected hand.  Upon examination, the examiner did not find any symptoms attributable to a peripheral nerve condition.  Grip strength of the left hand and pinch between thumb and index finger were noted to be five out of five.  No muscle atrophy was noted.  Sensory exam of the left hand and fingers were noted to be normal.  Finally, the examiner did not find any incomplete paralysis of any nerve group, including the left median nerve.  The examiner indicated that she did review the Veteran's 2009 EMG test and that the Veteran was unwilling to undergo another EMG examination at that time.       

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

The Board acknowledges the Veteran's assertions that his service-connected sensory neuropathy of the left hand is more disabling than currently evaluated and finds that the competent evidence supports these assertions.  While the March 2009 EMG study and April 2014 VA examiner did not find evidence of sensory neuropathy of the left hand, the Board notes that the Veteran is competent to provide testimony regarding readily observable symptoms.  See Layno, 6 Vet. App. at 469.  The Veteran is competent to provide statements that he experiences numbness and tingling in the third and fourth digits of his left hand.  The credibility of these reports is strengthened by their consistency regarding the location of the condition and its symptoms for over thirty years.  Further, the Veteran's primary care physician supports the Veteran's contentions with findings of decreased sensation to light touch of the middle and ring fingers in December 2008.  Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's sensory neuropathy of the left hand is manifested by "mild" incomplete paralysis of the median nerve.  38 C.F.R. § 4.3, 4.124a, DC 8615. 

However, the Board finds that the competent evidence does not support a finding that the Veteran is entitled to a rating in excess of 10 percent for his sensory neuropathy of the left hand.  A rating higher than 10 percent would require evidence of "moderate" incomplete paralysis of the median nerve for a 20 percent evaluation or "severe" incomplete paralysis of the median nerve to warrant a 40 percent evaluation.  The only evidence of record that may support a higher rating is the Veteran's statement that his condition has caused "significant" weakness in his left hand.  However, neither the 2008 primary care physician, nor the 2014 VA examiner reported findings that indicate that the muscles of the Veteran's left hand had atrophied or weakened due to his condition.  Further, the Board notes that any incomplete paralysis that results in functional loss and weakness in an extremity could be considered "significant," but that does not mean that this paralysis would reach the level of "moderate" incomplete paralysis. 

While the 2008 primary care physician noted decreased sensation of the Veteran's third and fourth digits, this was only in response to "light" touch.  The 2014 VA examiner did not note any objective findings of sensory neuropathy, and the 2009 EMG and nerve conduction study did not show any abnormal findings, which could indicate symptoms of greater severity.  While the examination may have been inaccurate regarding the cause of the Veteran's symptoms, the Board finds significant the EMG findings that reported normal readings of distal motor latency, motor conduction velocity, and evoked potential amplitudes in the Veteran's left median and ulnar nerves.  Accordingly, without any other evidence of record to support a finding of "moderate" or "severe" incomplete paralysis, the Board finds that a higher rating based upon "incomplete" paralysis of the median nerve is not warranted.  

Additionally, the Veteran has not contented, nor does the evidence support a finding of complete paralysis of the median nerve, which would support a 60 percent rating.    

In summary, the Board finds that the criteria for an initial 10 percent rating, and no higher, for the Veteran's service-connected sensory neuropathy of the left hand have been met. 38 C.F.R. § 4.3, 4.124a, DC 8615. 

Additionally, the Board must consider whether the initial rating appeal warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111.  The schedular criteria for rating neurological impairment due to paralysis of the median nerve reasonably describe all symptoms and functional impairment associated with the Veteran's left hand sensory neuropathy.  The Veteran's left hand disability has been manifested by mild paresthesias, with some numbness, decreased sensation, and some functional loss, such as typing with his left hand; however, motor strength testing has been normal, and sensory examination has not shown any deficits beyond light touch.  

The 10 percent schedular criteria under DC 8615 contemplate mild impairment due to incomplete paralysis of the median nerve, without limitation regarding associated symptoms and functional impairment.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's left hand sensory neuropathy symptoms and related functional impairment, are fully contemplated in the 10 percent schedular rating assigned under DC 8615; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected disability, no extraschedular referral is warranted in this case.  


ORDER

Entitlement to an initial rating of 10 percent for left hand sensory neuropathy, but no higher, is granted.  


REMAND

In April 2014, the Veteran was sent to a VA examination regarding entitlement to service connection for degenerative disc disease and arthritis of the cervical spine, service connection for a disability manifested by left-sided facial numbness, and entitlement to an increased rating for left hand sensory neuropathy.  As discussed-above, the examination was determined to be adequate with respect to the Veteran's claim for a higher initial rating; however, the evidence of record indicates that the examination did not properly address the Veteran's contentions regarding his claims for service connection.  

The Veteran reports that the examiner did not appear to understand his contentions regarding his condition and that she was hard to communicate with.  Additionally, it is noted that the examination was interrupted more than once, which may have caused additional confusion.  The Board agrees that the April 2014 report indicates that with regard to the Veteran's claims for service connection some confusion regarding the Veteran's contentions occurred.  

Throughout the record, the Veteran describes the alleged condition or conditions as numbness to the left side of his face that is related to an incident in 1991 when a hatch fell down as he was climbing down a vertical stairway.  See May 2012 VA Form 9 (discussing "numbness to the left cheek and lips extending down the neck") and September 2010 TBI evaluation (discussing "intermittent numbness and tingling on the left side of his face.")  Despite these descriptions, the April 2014 examiner states that "[the] Veteran denied it was numbness, it is just tightness when he turns his head to the right side, no numbness or pain."  Then, the examiner determines that there is no current diagnosed disability based upon her findings and his statements.  

Regarding the Veteran's claims degenerative disc disease of the cervical spine (also claimed as neck pain), the examiner indicates that the Veteran is not having separate neck pain but just "neck stiffness."  In concluding the neck was not related to service, the examiner noted there was no evidence of treatment in service or after service until 2010 but did not discuss lay complaints of neck pain.  See September 2010 TBI examination (noting the hatch door accident in service and noting that "over the next twelve years, he continued to complain of left sided head and neck pain, as well as left sided facial numbness"); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In light of the above, further examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current neck disability.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability was incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service injury when his head got pinned in a hatch in 1991 and his reports of neck problems and treatment since service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by facial numbness or any related condition.  The examiner should provide opinions as to the following:

a. Whether the Veteran has a current disability manifested by facial numbness, or any disability related to the left side of his face.   

b. If so, whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service injury when his head got pinned in a hatch in 1991 and his reports of problems regarding the left side of his face and treatment since service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


